DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  Claim 1, line 1 should have the word “A” before Process.  Appropriate correction is required.
The term “assembly” or “assemblies” used to describe the filter bags is unclear.  The broadest reasonable interpretation will be applied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To Claim 1, line 15 “filter bag” should say “fabric filter bag”.

Claim Interpretation
	To Claim 1, line 7, Pulverous is unclear but it will be interpreted using its broadest reasonable interpretation, which includes particles. 

	To Claim 1, line 11, “the adsorbed sulphur oxides and the adsorbed ammonium bisulphate” refers to the pollutants that are adsorbed onto the pulverous sulfur oxide adsorbent, described earlier in the claim.

To Claim 2, line 1: “main part” assumes it is 51% or greater.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub.: 2009/0320678) and in view of Snape (US Pub.: 2010/0005963) and in view of Tran (US Pub.: 2005/0054524) and in view of Samish (US Pat.: 5470556) and in view of Wong (US Pub.: 2015/0165416).
Chang describes a method and apparatus for removing contaminants using a sorbent filter (abstract).  The filter is a mesh material or fibrous material whose porous surface is coated with a sorbent (para. 29).  In filter may have a defined space between the side walls and the space between them may be filled with sorbent materials (para. 30).  Chang explains that the choice of sorbent composition will depend upon the contaminant to be removed from the gas (para. 30).  In one example, Chang explains that the targeted contaminant can be SOX (para. 57).  In that embodiment, Chang explains that the one filter may house multiple sorbent filters, where more than one type of contaminant in the gas stream is targeted (para. 57).  The system may include a first sorbent used to remove one type of contaminant and then a second sorbent used to remove a second type of contaminant (para. 57).  Chang explains that one of the sorbent filters can be designed to remove NOx (para. 60).  
As to the features of the electrostatic filter, Chang explains that the filter may be a bag house instead of an electrostatic precipitator (abstract) and that the bag house is made up of a plurality of filter bags (para. 47).  
As to the specific sorbent, Chang explains that the first sorbent can be trona for use in reducing SOx gases (para. 57).  The sorbent can be in the form of granular or pelletized particles of a small shape of 1mm to 5cms (para. 31).  This can be considered “pulverous”. 
Chang does not specifically state that their NOx removing sorbent uses an SCR or that their system of removing pollutants employs a cooling step the temperature range of 240-160 degrees C or that ammonium bisulphate is formed.  As to the industrial feature, Chang explains in the background that the issues describes are associated with industrial processes (see para. 5), but does not specifically explain that their invention is used for these-types of methods. 
As to the SCR feature and the industrial process, Snape describes a method and apparatus used to treat and remove contaminants from a flue gas stream (para. 15).  The process includes use of sorbents used to coat a bag filter (para. 41). These sorbents may be used in combination with or incorporated with an SCR catalysts for use in converting NOX gases to N2 (para. 42).  As to the “permeation side” feature, since the exhaust passes through the filter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the side exhaust passes can be considered a peameable-side.
 Snape explains that this combination may be used to capture heavy metals as well (para. 42).  Snape explains that their process, which is combined with a sorbent (para. 1050 is advantageous in industrial applicants (para. 105 and 106).
	Therefore, since Chang explains that it is known to use their process in industrial plants and Snape explains that their process is in fact used in industrial plants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ both of these for use in the treatment of exhaust from industrial plants because both inventions are intended for such use.
	As to injecting a reducing agent before the SCR, Tran explains that in industrial exhaust treatment systems, typically an SCR is used to treat NOx and is combined with ammonia to reduce those pollutants down to N2 (para. 2).
	Therefore, since use of a reducing agent is typical in an SCR system, as explained by Tran, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reducing agent injection with the SCR of Snape because Tran explains that it is a conventional means for an SCR to reduce NOx into N2.
	As to the absorbing SOx, ammonia and formed NH4HSO3- feature onto the sorbent (trona of Chang), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compounds would used the same way for the same purpose would be effective in the same way to adsorb the same compositions.
	As to the formation of ammonium bisulphate, although neither references, Snape or Tran explains that combining the SOx-containing exhaust with the SCR and the reducing agent forms ammonium bisulphate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compounds together and going-through the same process steps would form the same product.
	As to the cooling feature, none of the references describe precooling the exhaust to 240-160 degrees C prior to feeding the exhaust to the catalyst and adsorbent-containing filter.
	Samish describes a method of removing SOx from flue gas stream (title).  The process involves use of a preheater for cooling the exhaust followed by filtering using a dry electrostatic precipitator (col. 1, lines 58-61).  Samish explains that if a SOx is cooled below its condensation point, the gases condense (col. 3, lines 27-30) and are removed by a dry electrostatic precipitator (col. 1, lines 58-61).  The exhaust may be cooled from 212-350 degrees F (or 100-176 degrees C) (see claim 6).  The reference explains that if it is cooled any lower, water will condense and that this is not desirable (col. 3, lines 28-31).
As to the temperature range, it overlaps with the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cooling means to cool the exhaust to a temperature of 212-350 degrees F, as taught by Samish for use with the SOx-removing means of Chang, Snape and Tran because Samish explains that cooling the exhaust to this temperature enables condensation of SOx from the exhaust and facilitates removal of the pollutants for later filtration. 
	As to the fabric feature, Chang teaches use of a filter bag, but not that it is made of fabric.
	Wong describes filtering exhaust using either an electrostatic precipitator or a fabric filter bag house for particulate removal (para. 61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ fabric as the material for use in the bag house, as taught by Wong for use in the bag house of the exhaust purifying means in Chang because fabric is a known material for use as a bag house for use in filtering exhaust. 

	As to Claim 4, Chang teaches use of trona (see above).  Trona teaches a compound that includes sodium bicarbonate.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Snape, Tran, Samish and Wong as applied to claim 1 above, and further in view of Kropf (US Pub.: 2012/0063974).
Kropf describes the use of trona in flue gas desulfurization (title).  Kropf explains that trona sorbents are effective in SOx removal (para. 166).  The reference explains that trona removes about 50% of the SO3 (para. 166). 
	Although Kropf does not teach that this is the main part of the SOx removed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound used the same way has the same effect.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Snape, Tran, Samish and Wong as applied to claim 1 above, and further in view of Pfeffer (US Pub.: 2011/0014106).
Samish teaches use of an air-preheater to cool exhaust (see above), but does not state that this air-preheater is a heat exchanger.
Pfeffer teaches a flue gas treatment method using sorbents (abstract).  The system includes an air preheater used to cool the exhaust (para. 101 and figure 1, E).  Pfeffer explains that the air pre-heater is a heat exchanger (para. 101).    
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a heat exchanger as the air preheater, as taught by Pfeffer for use with Chang, Snape, Tran, Samish and Wong because heat exchangers are known to be effective air preheaters in the treatment of pollutants in exhaust gas.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Snape, Tran, Samish and Wong as applied to claim 1 above, and further in view of Ballard (US Pat.: 3451197).
The term “assembly” is unclear (see above).
	Wong describes filtering exhaust using either an electrostatic precipitator or a fabric filter bag house for particulate removal (para. 61).  The reference is not specific that there is only one filter bag in each assembly.
	Ballard describes a bag house apparatus (title) used to treat exhaust gases (abstract).  The device includes single filters connected to teach other (Fig. 1, 18), each with a bottom and top section (18a, 18b).  Each filter bag can be considered its own “assembly”.
	Ballard explains that their configuration is designed to oppose the collapse of the bags when the gas flows through them (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the bags of the baghouse in a way, such as through individually stacking single bags of filter with each other, as taught by Ballard for use with the exhaust treatment of Chang, Snape, Tran, Samish and Wong because this configuration ensures the bags do not collapse with each other.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Snape, Tran, Samish and Wong as applied to claim 1 above, and further in view of Johnson (US Pub.: 20130125754).
Wong describes filtering exhaust using either an electrostatic precipitator or a fabric filter bag house for particulate removal (para. 61).  Wong does not describe the specific arrangement of the filter bags.
Johnson describes a system and method for improving baghouse filters (title).  The reference explains in the background that various configurations for fabric filters are known in the art (para. 5), one of these is the Chang reference (US Pub.: 20080105121, cited as the primary reference above).  
As an alternative to these, Johnson explains that a baghouse filter with a concentric arrangement of a first and second filter (para. 9), where one filter (208) is inside a concentric other filter (206) (Fig. 2B).  This configuration is effective in improving the efficiency of the particulate collection method (para. 8).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the concentric, two bag filter system of Johnson for use with Chang, Snape, Tran, Samish and Wong because these filters are known to improve particulate collection efficiency. 

Claims 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Snape, Tran, Samish and Wong as applied to claim 1 above, and further in view of Kim (US Pub.: 2017/0056859).
Chang, Snape, Tran, Samish and Wong describe an SCR, but does not describes the SCR composition.
Kim describes various SCRs, to include one that is a mixture of vanadium pentoxide with tungsten oxide supported on titania (para. 13).  Alternatively, Kim teaches that the SCR can include a zeolite catalyst (para. 50) or have a mixture of metal oxides, such as Pt, vanadia, titania (para. 50).  The zeolite can include Y-type, mordenite and ZSM-5 (para. 50).     
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an SCR with a composition of having either a mixture of vanadium pentoxide with tungsten oxide supported on titania or a mixture of metal oxides, such as Pt, vanadia, titania, as taught by Kim for use with the system and method of Chang, Snape, Tran, Samish and Wong because these are known to be effective for use as SCR catalysts. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Snape, Tran, Samish and Wong as applied to claim 1 above, and further in view of Yu (CN 105195170).
Yu describes an SCR (title) made up of iron, ceria, manganese and all supported on titania (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an SCR with a composition of iron, ceria, manganese and all supported on titania, as taught by Yu for use with the method of Chang, Snape, Tran, Samish and Wong because this composition is known to be effective for use as SCR catalysts. 



Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Snape, Tran, Samish and Wong as applied to claim 1 above, and further in view of Stakheev (US Pub.: 2014/0294706).
Stakheev describes a catalyst for use as an SCR (title).  The catalyst may include a mixture of a zeolite, with a structure of Bea, MFI, FER, FAU, CHA or MOR and mixing it with Cu/alumina, Mn, alumina or ceria, Mn/alumina (para. 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an SCR with the composition of one of those embodiments described in Stakheev, particularly a BEA, MRI, FER, FAU, CHA or MOR mixed with Cu/alumina, Mn, alumina or ceria, Mn/alumina for use in the SCR of Chang, Snape, Tran, Samish and Wong because this SCR composition is known to be effective for use in reducing NOx in an exhaust gas.

	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Snape, Tran, Samish and Wong as applied to claim 1 above, and further in view of D’Souza (US Pat.: 5453259).
	D’Souza describes a filter that includes sorbents (col. 3, lines 6-10).  As to the use, D’Souza explains that this system can be utilized in a thermal regenerative oxidizer (col. 5, lines 59-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the filter-coated sorbent for use in treating exhaust from a thermal regenerative oxidizer, as taught by D’Souza for use with the system of Chang, Snape, Tran, Samish and Wong because use of catalyst-coated filters is known to be effective in reducing pollutants from these sources. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Snape, Tran, Samish and Wong as applied to claim 1 above, and further in view of Kennard (US Pub.: 2005/0194320) and in view of Mohanty (IN 171292).
Kennard explains that sorbent-embedded filters (para. 81, 82) are useable with exhaust from powder metallurgy processes (para. 14).  
	The reference does not teach the production of coke however.
	Mohanty describes that their method of making iron powders (metallurgical powder) includes the manufacture of coke (abstract). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Kennard produces coke because Mohanty explains that the production of metallurgical powder makes coke as one of its products.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a sorbent-embedded filter for use in a metallurgical powder-making process, as taught by Kennard for use with the process of Chang, Snape, Tran, Samish and Wong because this method of treating contaminants is known to be effective for use in these-types of applications. 

References Made of Record
The following additional references from the examiner’s search are made of record:
	Nagai (US Pub.: 2010/0000410).  Nagai describes an apparatus and process for the treatment of exhaust gases (abstract).  The reference explains in the background that typically exhaust from combustion equipment requires the removal of SOx using absorbents and a dust remover (para. 3).  However metallic mercury is a constant problem (para. 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

July 2, 2021